Citation Nr: 0830557	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  03-02 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a psychiatric 
condition.

3.  Entitlement to an increased disability rating for 
service-connected arthritis of the right ankle, currently 
evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Patrick E. O'Neill, Attorney 
at Law


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from June 12, 
1977 to November 17, 1977.  He served on subsequent periods 
of active duty for training, including from July 12, 1980 to 
July 26, 1980.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky which denied service connection for the above-listed 
disabilities.  
  
The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Matters not on appeal

In a June 2008 decision, the RO granted service connection 
for limited motion of the right ankle and assigned a 10 
percent disability rating, effective from May 13, 2008.  To 
the Board's knowledge, the veteran has not appealed that 
decision.  Accordingly, that issue is not in appellate 
status.  


REMAND

For reasons expressed below, the Board finds that the issues 
on appeal must be remanded for additional evidentiary and 
procedural development.

1.  Entitlement to service connection for a low back 
disability.

It appears to be uncontroverted that the veteran currently 
has a low back disability. A VA examiner in June 2004 
diagnosed chronic low back pain related to degenerative disc 
disease and degenerative arthritis based on x-ray findings. 

The veteran essentially contends that while on active duty 
for training in July 1980 he aggravated a pre-existing injury 
to his back that occurred at work in January 1979.  In a May 
2001 statement, the veteran reported that during July 1980 
active duty training, he was under doctor's care, with a 10 
pound weight limit.  Although his sergeant and company 
commander were aware of this, he was put to work unloading 
bridge equipment weighing over 100 pounds.

The medical evidence is somewhat congruent with the veteran's 
presentation.  
The veteran's service treatment records show that from July 
16-18, 1980 he was treated for complaints of low back pain 
and had physical therapy.  He reported recurrent back 
problems over the previous six months, with pain on lifting.  

Treatment records from Central Baptist Hospital show that the 
veteran was admitted for complaints of low back pain from 
July 30, 1984 to August 2, 1984.  Based on a myelogram, he 
was diagnosed with a bulging L4-L5 disc.  The admission 
statement shows that he reported a back injury that occurred 
at work in January 1979.  
He reported the injury occurred while carrying a buffer up 
and down steps.  
[The veteran's personnel records show that he was not on 
active duty for training on January 1, 1979.]

At the June 2004 VA examination, the veteran reported that he 
had injured his back in service [although not specifically 
stated, this evidently refers to the period of ADUTRA in 
1980].  It appears that the veteran did not mention the 1979 
occupational injury.  The examiner noted that the veteran had 
begun treatment for low back pain in 1984 when it was 
reported that he had injured his lower back carrying a buffer 
upstairs.  Although this is true, it is misleading, in that 
the veteran reported in 1984 that he injured his back in 
1979.  The examiner opined that, given the medical records 
available for review, the veteran injured his back in 1984, 
following military service, in a reported lifting incident 
and that his current back symptoms are related to that.  

A remand for another nexus opinion is needed because the 
opinion of the June 2004 VA was based on the faulty premise 
that the veteran's occupational injury occurred in 1984, when 
it appears that it occurred in 1979.

The Board also believes that additional efforts should be 
made to obtain complete medical records pertaining to the 
veteran's back disability.  

2.  Entitlement to service connection for a psychiatric 
condition.

3.  Entitlement to an increased disability rating higher for 
service-connected arthritis of the right ankle, currently 
evaluated 10 percent disabling.

The veteran filed his substantive appeal (VA Form 9) in 
September 2007 as to these two issues decided.  In the VA 
Form 9, the veteran checked a box requesting a BVA hearing at 
the RO.  Instead, the veteran was scheduled for an informal 
hearing with a Decision Review Officer at the RO on January 
8, 2008.  The veteran failed to report for the hearing.  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, and in accordance with 
his request, the veteran must be provided an opportunity to 
present testimony during a Board hearing.  
The veteran is advised that if he desires to withdraw the 
hearing request prior to the hearing, he may do so in 
writing.  See 38 C.F.R. § 20.702(e) (2007).  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran and 
ask that he identify all treatment he has 
received for his back, starting in 
January 1979.  VBA should attempt to 
obtain any such medical records, to the 
extent practicable.

2.  VBA should then refer the veteran's 
claims folder to an orthopedic specialist 
to provide an opinion as to whether, in 
light of the veteran's entire medical 
history,  it is at least as likely as not 
that any currently diagnosed low back 
disability is related to the complaints 
and findings noted in the veteran's 
service treatment records during July 
1980.  If the reviewing physician deems 
to be necessary, physical examination 
and/or diagnostic testing of the veteran 
should be scheduled.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

3.  After undertaking any additional 
development which is deemed to be 
appropriate, VBA should readjudicate the 
veteran's claim of service connection for 
a low back disability.  If the benefit 
sought on appeal is denied, the veteran 
and his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

3.  After ascertaining whether the 
veteran still desires a Board hearing on 
the remaining two issues, VBA should 
schedule the veteran for a hearing before 
Veterans Law Judge at the RO in 
accordance with his request.  VBA should 
notify the veteran and his attorney of 
the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).    

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


